Order entered July 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00782-CV

                   FRISCO SQUARE DEVELOPERS, L.L.C., Appellant

                                               V.

                         GEARBOX SOFTWARE, L.L.C., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02307-2015

                                           ORDER
       We GRANT appellant’s July 28, 2015 unopposed motion for an extension of time to file

a brief. Appellant shall file a brief by AUGUST 20, 2015. We caution appellant that no further

extension of time will be granted in this accelerated absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE